                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

North American Herb and Spice Co. Ltd. LLC
                                                  Plaintiff,
v.                                                             Case No.: 1:20−cv−01077
                                                               Honorable Elaine E. Bucklo
Pages of Purpose LLC
                                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 4, 2020:


        MINUTE entry before the Honorable Elaine E. Bucklo: Scheduling conference set
for 6/4/2020 at 09:45 AM. Rule 26(f) planning report re MIDP due 6/1/2020. The report
must comply with the requirements of the Mandatory Initial Discovery Pilot program of
the district court. The report form can be found on Judge Bucklo's page at
www.ilnd.uscourts.gov. Mailed notice (reg)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
